Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 1 of 21                           PageID #: 54




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


JESSICA L. FAGRE, as the Personal
Representative of the Estate of
AMBROSHIA E. FAGRE,
                                                       Docket No.: 1:19-cv-00083-LEW
                Plaintiff,

                       v.

SCOTT W. IRELAND et al.

                Defendants.


                       MOTION TO DISMISS ALL CLAIMS AGAINST
                        SCOTT IRELAND AND JEFFREY PARKS

        Defendants Scott W. Ireland and Jeffrey Parks respectfully move for dismissal of all

claims against them under Fed. R. Civ. P. 12(b)(6). 1

                                        Memorandum of Law

        According to the complaint, the plaintiff estate’s decedent, Ambroshia Fagre, was a

passenger in a vehicle driven by an “armed and dangerous” criminal fleeing the scene of a

gunfight with police. Defendant Jeffrey Parks, a state trooper, tried to stop the fleeing vehicle by

firing into it as it rammed Parks’s just-vacated cruiser. Ms. Fagre was hit by a bullet and killed.

        Those allegations—at most—state a negligence claim, for which Trooper Parks has

discretionary-function immunity under the Maine Tort Claims Act. They do not state a claim

under the Fourth or Fourteenth Amendments. It has been long established in this Circuit that an

officer does not violate the Fourth Amendment by unintentionally harming a passenger during an


        1
                Defendants Ireland and Parks also join the arguments made by Defendant Brown in his
motion to dismiss (Docket #4), to the extent those arguments demonstrate or imply that the claims against
them should also be dismissed.



                                                        1
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 2 of 21                        PageID #: 55




attempt to seize the driver of a fleeing vehicle. That is what is alleged here. Moreover, a

Fourteenth Amendment substantive-due-process claim in the sort of tense, rapidly evolving

circumstances alleged here requires an extreme level of intentional, conscience-shocking

misconduct. Nothing like that can be plausibly inferred from the allegations in the complaint.

       The allegations against the other Maine State Police defendant, Lt. Scott Ireland, also fail

to state a claim. Lt. Ireland is not alleged to have used any force at all against Ms. Fagre.

Indeed, accepting as true the complaint’s non-conclusory allegations, it is hard to see what Lt.

Ireland supposedly did wrong. In essence, the complaint alleges that Lt. Ireland encountered Ms.

Fagre waiting for her boyfriend under circumstances suggesting the boyfriend was robbing

nearby homes, that he left Ms. Fagre with another officer so he could investigate further, and

that, once he determined that the boyfriend might be headed back toward Ms. Fagre, he radioed a

warning to the officer who was with her. That is it. Those facts do not even hint at a Fourth-

Amendment seizure. Nor do they allow a plausible inference of conscience-shocking behavior

actionable under the Fourteenth Amendment. Quite the contrary; the allegations show that Lt.

Ireland took affirmative steps to protect Ms. Fagre even as he was simultaneously attempting to

address a potential threat to nearby residents from Ms. Fagre’s apparent boyfriend.

       In short, given the legal standards applicable to Plaintiff’s federal claims, the alleged

facts fall well short of what is required by Ashcroft v. Iqbal, 556 U.S. 662 (2009). As in that

case, Plaintiff’s facts may be consistent with the “sheer possibility” that Defendants acted

unlawfully, id. at 678, but do not permit a plausible inference that unlawful conduct actually

occurred. If nothing else, they fail to show the violation of clearly established law necessary to

overcome Defendants’ qualified immunity. The claims should be dismissed.




                                                      2
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 3 of 21                      PageID #: 56




       The state-law claims should also be dismissed. The Maine Civil Rights Act claims are

analyzed under the same standard as the federal § 1983 claims and should be dismissed for the

same reasons. And the negligence claims are barred by Defendants’ immunities under the Maine

Tort Claims Act and because the complaint does not allege any affirmative act by Lt. Ireland to

expose Ms. Fagre to the danger that ultimately caused her injury.

                                       Factual Allegations

       The narrative below is from the complaint’s factual allegations, which, for purposes of

this motion, are assumed to be true to the extent they are well-pleaded and non-conclusory.

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                Lt. Ireland Encounters Ms. Fagre

       On February 10, 2017, Lt. Ireland’s neighbor in Vassalboro told him that a suspicious

Dodge Durango SUV was parked on the neighbor’s property. Id. ¶ 9. Upon investigation, Lt.

Ireland found Ms. Fagre alone in the passenger seat of the vehicle. Id. ¶¶ 11–13. She appeared

to be slumped over and unconscious. Id. ¶ 14. According to the complaint, Lt. Ireland pounded

on the window to get her attention and had her step out of the vehicle. Id. ¶¶ 16–17. Ms. Fagre

explained to Lt. Ireland that she was “waiting for her boyfriend to come back.” Id. ¶ 20. Lt.

Ireland observed Ms. Fagre to be “very lethargic” and “out of it.” Id. ¶ 19.

                       Lt. Ireland Leaves Ms. Fagre Under the Protection
                             of Another Officer So He Can Investigate

       While he was with Ms. Fagre, Lt. Ireland was joined by another officer, Sgt. Estes, who

was investigating a burglary in the area. Id. Lt. Ireland noticed footprints in the snow from the

Durango to a nearby home. Id. ¶ 23. After trying and failing to contact the homeowner, Lt.

Ireland contacted a relative of the homeowner and learned that the homeowner had been tied up

at gunpoint and his house ransacked. Id. ¶ 26.



                                                    3
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 4 of 21                      PageID #: 57




        Lt. Ireland decided to go to the home to investigate. Id. ¶ 27. He asked Sgt. Estes to stay

with Ms. Fagre, which Estes did until he was relieved by Vassalboro Police Chief Mark Brown,

the third named defendant in this action. Id. ¶¶ 28, 29, 31.

        In investigating the home, Lt. Ireland learned that a man later identified as Kadhar Bailey

had held the resident at gunpoint, tied him up in the basement, and ransacked the home. Id. ¶ 32.

Bailey then stole the homeowner’s pickup truck and left. Id. ¶ 33.

        The complaint alleges that Chief Brown then checked the area and found the stolen

pickup truck parked on a snowmobile trail. Id. ¶ 34. Lt. Ireland went to investigate the truck,

and noticed footprints leading from the truck back toward the Durango. Id. ¶ 35. Lt. Ireland

then radioed Chief Brown warning him that Bailey was headed toward his area, was armed, and

had robbed the homeowner at gunpoint. Id. ¶ 36. On his way back to the Durango, Lt. Ireland

heard gunshots. Id. ¶ 53. By the time he approached the Durango, Ms. Fagre had already been

shot. Id. ¶¶ 58, 68.

                            Bailey and Chief Brown Exchange Gunfire

        After hearing Lt. Ireland’s radioed warning, Chief Brown spotted Bailey approaching

with a handgun. Id. ¶ 40. Ms. Fagre was inside the Durango. Id. ¶ 42. After Bailey ignored a

warning to stop, id. ¶ 41, Chief Brown took cover and fired at Bailey. Id. ¶ 45. Bailey returned

fire. Id. ¶ 47. Bailey then got into the Durango and drove off with Ms. Fagre. Id. ¶ 49.

                         Trooper Parks Attempts to Stop Bailey’s Escape,
                         Inadvertently Shooting Ms. Fagre in the Process

        As Bailey and Chief Brown were shooting at each other, Trooper Parks was approaching

the scene in his cruiser. Id. ¶¶ 51–52, 64. On hearing the gunfire, Parks stopped his cruiser—

blocking the road—got out, and took cover behind the cruiser. Id. ¶¶ 52–56, 64. When Bailey

drove toward Trooper Parks’s cruiser, id. ¶ 55, Parks abandoned the cruiser and took cover



                                                     4
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 5 of 21                        PageID #: 58




behind a snowbank, out of the Durango’s path. Id. ¶ 57. Trooper Parks then fired several rounds

into the Durango as it approached his cruiser. Id. ¶ 58. A single round hit Ms. Fagre. Id. ¶ 66.

The Durango then crashed into Trooper Parks’s cruiser. Id. ¶ 65.

       The complaint alleges that, at the time he fired, Trooper Parks “[could] see, or reasonably

should have taken notice” that Ms. Fagre was “sitting in the passenger seat.” Id. ¶ 59. It also

alleges that Trooper Parks had previously received information that Ms. Fagre was in the

passenger seat. Id. ¶ 60. Nowhere does the complaint allege that Trooper Parks intended to

shoot Ms. Fagre. Rather, the complaint suggests that Trooper Parks’s goal was to “stop the

Durango from leaving the remote road.” Id. ¶ 63.

                          Lt. Ireland Uses Deadly Force Against Bailey

       After the crash, Lt. Ireland approached the driver side of the Durango. Id. As he

approached he saw Bailey reach for something. Id. ¶ 69. Lt. Ireland then shot and killed Bailey.

Id. ¶ 70. There is no allegation that Lt. Ireland’s use of force further injured Ms. Fagre.

       Ms. Fagre was taken to the hospital and died as a result of the gunshot wound from

Trooper Parks’s bullet. Id. ¶ 73.

                                       Plaintiff’s Complaint

       Based on these allegations, Plaintiff brings several federal and state claims against all

three defendants. She alleges that Trooper Parks’s shooting of Ms. Fagre violated the Fourth

Amendment and that Lt. Ireland also violated the Fourth Amendment by either assisting,

encouraging, or failing to prevent Trooper Parks’s action. Compl., Ct. 1. She also claims that

Parks and Ireland violated the Fourteenth Amendment by failing to protect Ms. Fagre. Id., Ct. 3.

Plaintiff also asserts state claims under Maine Civil Rights Act and for negligence. Id., Ct. 2, 4.




                                                     5
 Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 6 of 21                          PageID #: 59




                                              Argument

          To survive a motion to dismiss for failure to state a claim, “a complaint must contain

sufficient factual matter . . . to state a claim to relief that is plausible on its face.” Guadalupe-

Baez v. Pesquera, 819 F.3d 509, 514 (1st Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). The Rule 12(b)(6) analysis has two steps. First, the Court should “separate the

complaint’s factual allegations (which must be accepted as true) from its conclusory legal

allegations (which need not be credited).” Id. (quoting Morales-Cruz v. Univ. of P.R., 676 F.3d

220, 224 (1st Cir. 2012)). Second, the Court should determine whether “the well-pleaded facts,

taken in their entirety, permit ‘the reasonable inference that the defendant is liable for the

misconduct alleged.’” Id. (quoting Iqbal, 556 U.S. at 678). If the well-pleaded facts “do not

permit the court to infer more than the mere possibility of misconduct,” the complaint should be

dismissed. Iqbal, 556 U.S. at 679. This analysis requires the court to draw upon “its judicial

experience and common sense.” Id.

I.        THE COMPLAINT FAILS TO STATE A FOURTH AMENDMENT CLAIM

     A.    Trooper Parks Did Not Unreasonably Seize Ms. Fagre

          The complaint fails to a state a Fourth Amendment claim because it does not allege facts

showing that Ms. Fagre was “seized.” The controlling case is Landol-Rivera v. Cruz Cosme, 906

F.2d 791 (1st Cir. 1990). In that case, the defendant officers responded to a robbery in which the

robber had taken a hostage. Id. at 791. The robber attempted to escape with the hostage by

commandeering a passing car. Id. at 792. As the car started moving, three officers opened fire

on the vehicle, missing the robber but hitting the hostage. Id. At least one shooter knew that a

hostage was in the vehicle. Id. at 797. The hostage sued for excessive force. Id. at 792.




                                                       6
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 7 of 21                         PageID #: 60




       The First Circuit’s analysis of whether the hostage was “seized” for Fourth Amendment

purposes turned largely on Brower v. County of Inyo, 489 U.S. 593 (1989). In that case, the

Court defined a seizure as “a governmental termination of freedom of movement through means

intentionally applied.” Brower, 489 U.S. at 597 (emphasis in original). The issue in Landol-

Rivera was whether the defendant officers’ decision to shoot into the car was an “intentionally

applied” means of terminating the hostage’s freedom of movement, with the plaintiff arguing

that it was sufficient for the police to “deliberately” fire their weapons into the vehicle knowing

that a hostage was inside. Landol-Rivera, 906 F.2d at 794 (emphasis in original).

       The First Circuit disagreed. It rejected the plaintiff’s theory that the intentionality

requirement can be met “by the deliberateness with which a given action is taken.” Id. at 795.

Instead, relying on Brower, it drew a distinction between police action “directed toward”

producing a particular result and action that only “causes” a particular result. Id. Only the

former, reasoned the court, is properly understood as a seizure. Id. The court concluded: “[a]

police officer’s deliberate decision to shoot at a car containing a robber and a hostage for the

purpose of stopping the robber’s flight does not result in the sort of willful detention of the

hostage that the Fourth Amendment was designed to govern.” Id. at 796 (emphasis in original).

       The facts alleged in the complaint are indistinguishable from those at issue in Landol-

Rivera. As in Landol-Rivera, the allegations here involve an armed and dangerous criminal

attempting to escape from police in a vehicle. Compl. ¶¶ 49, 91. As in Landol-Rivera, the

vehicle also contained a passenger. Id. ¶ 59. In both cases, the defendant officer fired into the

vehicle to stop the fleeing driver but hit the passenger instead. Id. ¶¶ 58, 63, 66. In neither case

was it alleged that the officer intentionally shot the passenger. Id. ¶ 58; Landol-Rivera, 906 F.2d




                                                      7
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 8 of 21                                PageID #: 61




at 795 n.7. In short, Plaintiff here is asserting exactly the claim that Landol-Rivera declined to

recognize.

        Since Landol-Riversa was decided, a circuit split has developed on whether an officer can

seize a passenger by inadvertently injuring her while trying to stop a fleeing driver. Plumhoff v.

Rickard, 572 U.S. 765, 778 n.4 (2014) (citing cases). In 2014, the Supreme Court, in declining

to resolve the split, recognized that the First Circuit, by virtue of Landol-Rivera, was on the side

split that does not recognize inadvertent injuries to passengers as seizures. Id. The First Circuit

has not since overruled Landol-Rivera or called it into question. See Stamps v. Town of

Framingham, 813 F.3d 27, 37 n.10 (1st Cir. 2016) (describing Landol-Rivera’s holding and

distinguishing it without suggesting it was no longer good law). Landol-Rivera thus remains

good law in this Circuit. 2

        Finally, even if Landol-Rivera is somehow inapplicable, the complaint still fails to allege

a plausible Fourth Amendment violation because Trooper Parks’s decision to use deadly force

was not unreasonable under the emergent circumstances apparent from the complaint. Deadly

force against a fleeing suspect is reasonable under the Fourth Amendment where an officer has

“probable cause to believe that the suspect poses a threat of serious physical harm, either to the

officer or to others.” Tennessee v. Garner, 471 U.S. 1, 11 (1985). Here, the complaint concedes


        2
                  The Third Circuit, in a decision that ultimately ruled in favor of the defendant officers on
qualified immunity grounds, has suggested that the Supreme Court’s decision in Brendlin v. California,
551 U.S. 249 (2007), holding that a traffic stop seizes all occupants of a vehicle, suggests that the First
Circuit may be on the wrong side of the circuit split. See Davenport v. Borough of Homestead, 870 F.3d
273, 279 (3d Cir. 2017). Davenport acknowledged, however, that a circuit split remains. Id. Moreover,
at least one other circuit has expressed doubt that Brendlin’s reasoning can be stretched beyond the
context of traffic stops. Cooper v. Rutherford, 503 Fed. App’x 672, 675 (11th Cir. 2012); see also
Carabajal v. City of Cheyenne, 847 F.3d 1203 (10th Cir. 2017) (law on seizure of passengers by force not
clearly established despite Brendlin). Moreover, the Supreme Court’s 2014 observation in Plumhoff of a
continuing circuit split came seven years after Brendlin—suggesting that the Supreme Court itself does
not regard Brendlin to have settled the question. Under these circumstances, Landol-Rivera remains the
controlling authority for this Court.



                                                          8
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 9 of 21                             PageID #: 62




Bailey was “armed and dangerous,” id. ¶ 91, and had already used deadly force against Chief

Brown, id. ¶¶ 45–47. The complaint also concedes that, just before Trooper Parks fired, he had

to flee his cover behind his cruiser to avoid being run over by Bailey—who then crashed into the

cruiser. Id. ¶ 57. 3 Id. ¶ 65. These facts establish that Bailey posed an immediate threat to Parks,

to the other officers on the scene, and to nearby residents, one of whom Bailey had already

assaulted by tying him up at gunpoint. Id. ¶ 32. Under these circumstances, deadly force was

reasonable as a matter of law.

         Because Trooper Parks did not seize Ms. Fagre, and because, even if he did, that seizure

was reasonable to stop Bailey, the Fourth Amendment claim should be dismissed.

    B.       The Complaint Does Not State a Fourth Amendment Claim Against Lt. Ireland

         Lt. Ireland is not alleged to have injured Ms. Fagre directly. Rather, the complaint

alleges that Lt. Ireland violated the Fourth Amendment because he somehow “assisted” Trooper

Parks in the use of deadly force, Compl. ¶ 80, “encouraged and supported Parks’ decision to use

deadly force by deploying deadly force [himself],” id. ¶ 81, and “took no actions or steps to

prevent” Trooper Parks’s use of force.” Id. ¶ 84. Other than alleging that Lt. Ireland shot Bailey

after Trooper Parks shot Ms. Fagre, the complaint offers no specifics to back up these assertions.

         As an initial matter, all three of these legal theories are premised on the notion that

Trooper Parks’s use of force violated the Fourth Amendment. Because, as argued in Part I.A, it

did not, the Fourth Amendment claim against Lt. Ireland necessarily also fails. See Rivera v.

Rhode Island, 402 F.3d 27, 38 (1st Cir. 2005) (no supervisory liability or failure-to-train liability

where there was no underlying constitutional violation).


         3
          Given the fast-moving situation, the fact that Bailey was approaching Parks in a vehicle, and the
fact that Bailey had already ignored a previous warning by Chief Brown, there can be no plausible
inference that an additional warning was either necessary or feasible.



                                                         9
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 10 of 21                             PageID #: 63




           Moreover, even assuming arguendo that Trooper Parks violated the Fourth Amendment,

the complaint still would not state a plausible Fourth Amendment claim against Lt. Ireland. The

complaint’s cryptic allegation that Lt. Ireland somehow “assisted” Trooper Parks in using force,

without more, is the sort of “mere conclusory statement[]” that need not be credited as true on a

motion to dismiss. Iqbal, 556 U.S. at 678. So too is the allegation that Lt. Ireland failed to take

unspecified “actions or steps” to prevent Trooper Parks’s use of force. Indeed, the facts alleged

in the complaint make it doubtful that Lt. Ireland was in any position to either assist Trooper

Parks or to stop him, as Lt. Ireland was still on his way back to the scene when the gunfire

started. Compl. ¶ 53; see Wilson v. Town of Mendon, 294 F.3d 1, 14 (1st Cir. 2002) (no liability

for failing to stop a use of force where defendant officer had no realistic opportunity to

intercede). And, finally, even assuming that an officer can violate the Fourth Amendment by

using force in a manner that “encourag[es] and support[s]” another officer’s decision to use

force, Compl. ¶ 81, the complaint’s own allegations negate the theory. As a purely factual

matter, Lt. Ireland’s use of force could not have “encouraged” Trooper Parks’s use of force

because it came later in time. Id. ¶¶ 66–70.

II.        THE COMPLAINT FAILS TO ALLEGE THE EXTREME FACTS NECESSARY
           TO STATE A SUBSTANTIVE DUE PROCESS CLAIM

      A.       The Complaint Does Not Allege Facts Stating a Plausible
               Substantive Due Process Claim Against Trooper Parks

           Any substantive due process claim against Trooper Parks fails as a matter of law. 4 In

such claims, the plaintiff must show that the alleged conduct was “so egregious, so outrageous,

that it may fairly be said to shock the contemporary conscience.” Coyne v. Cronin, 386 F.3d


           4
                 It is unclear whether the complaint even means to state such a claim against Trooper
Parks. Although the caption of Count III asserts the claim against all three defendants, the substance of
the claim refers only to “Defendants Ireland and Brown.” Compl. ¶ 91.



                                                        10
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 11 of 21                            PageID #: 64




280, 287 (1st Cir. 2004) (quoting County of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998)).

Where, as here, “government officials must act in haste, under pressures, and without an

opportunity for reflection, even applications of deadly force by those officials cannot be

conscience-shocking unless undertaken maliciously and sadistically for the very purpose of

causing harm.” Coyne, 386 F.3d at 287 (emphasis added). Applying this standard, the Supreme

Court has held that an allegation that the defendant officer engaged a high-speed pursuit of a

motorcycle in a way that was deliberately indifferent to the life of the passenger did not state a

substantive-due-process claim. County of Sacramento, 523 U.S. at 855. While such conduct

might “offend[] the reasonableness held up by tort law,” it was not unconstitutional absent some

reason to believe that it was “tainted by an improper or malicious motive.” Id.

        The facts alleged in the complaint make it indisputable that Trooper Parks was in a

similar situation in which he had to act “in haste, under pressures, and without an opportunity for

reflection.” As he arrived at the scene, he could hear Bailey and Chief Brown shooting at each

other. Compl. ¶ 52. He then had to flee his initial cover as Bailey drove towards it. Id. ¶ 57.

Under these circumstances, as in County of Sacramento, Plaintiff would have to plead facts

allowing a plausible inference that Trooper Parks acted “maliciously and sadistically” toward

Ms. Fagre “for the very purpose of causing harm.” Coyne, 386 F.3d at 287. No such facts

appear in the complaint. Indeed, it cannot even manage to squarely allege that Trooper Parks saw

Ms. Fagre before he fired, resorting instead to the negligence-based formulation that he either

could see or “reasonably should have taken notice” that Ms. Fagre was in the vehicle. Id. ¶ 59. 5


        5
                 Alternatively, if the Court were to somehow conclude, contrary to the arguments set forth
in Part I.A, supra, that Trooper Parks’s inadvertent shooting of Ms. Fagre should be analyzed as a seizure,
any substantive due process claim would automatically be barred. See Graham v. Connor, 490 U.S. 386,
395 (1989) (holding all excessive-force claims involving seizures must be analyzed exclusively under the
Fourth Amendment); see also County of Sacramento, 523 U.S. at 844 (analyzing use-of-force claim under
substantive due process because it did not involve a Fourth-Amendment seizure).


                                                        11
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 12 of 21                       PageID #: 65




   B.    The Complaint Fails to Allege Facts Supporting a Substantive
         Due Process Claim Against Lt. Ireland

        The substantive due process claim against Lt. Ireland also fails as a matter of law.

Indeed, the facts alleged in the complaint do not allow an inference that Lt. Ireland did anything

wrong at all, let alone engaged in conscience-shocking behavior.

        The level of fault necessary to “shock the conscience” depends on the circumstances.

Coyne, 386 F.3d at 288. Because the Constitution is not a “font of tort law,” id. (quoting Paul v.

Davis, 424 U.S. 693, 701 (1976)), the minimum level of scienter is “deliberate indifference.” Id.

That standard may apply in non-urgent situations in which “actual deliberation on the part of a

governmental defendant is practical.” Id.; see also Irish v. Maine, 849 F.3d 521, 528 (1st Cir.

2017) (suggesting deliberate indifference standard applied to claim that police left a voicemail

message for suspect that provoked him to violence). As circumstances become more urgent, the

level of scienter required to shock the conscience increases, culminating in the “actual malice”

standard discussed above. Coyne, 386 F.3d at 288.

        The facts in the complaint make clear that Lt. Ireland was acting in circumstances of

heightened urgency. At the time he decided to leave Ms. Fagre with Sgt. Estes—the only action

he took prior to Ms. Fagre’s injury to which the complaint appears to ascribe fault—Lt. Ireland

had reason to believe that Ms. Fagre’s apparent boyfriend had tied up and robbed a nearby

homeowner at gunpoint. Compl. ¶¶ 23, 26. Given the nature of that information, urgent and

decisive action was required. The situation was not like a decision about how to contact a

suspect about an interview, Irish, 849 F.3d at 526, or what tactics to use in an interrogation,

McConkie v. Nichols, 392 F. Supp. 2d 1, 11 (D. Me. 2005), or the planning of an undercover

raid, Butera v. District of Columbia, 235 F3d 637, 652 (D.C. Cir. 2001), where deliberate

indifference might suffice to shock the conscience. Rather, the heightened urgency means that



                                                     12
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 13 of 21                          PageID #: 66




any claim against Lt. Ireland would have to establish a higher level of fault, such as intentional

misconduct toward Ms. Fagre. Nothing remotely like that appears in the complaint. See

McCann v. York School Department, No. 2:18-cv-336-JDL, 2019 WL 542284, at *9 (D. Me.

Feb. 11, 2019) (dismissing claim that school district violated substantive due process by failing

to act on harassment complaints where complaint did not allege the district “acted purposefully

with an intent to injure [the student]”).

       Nor do the allegations against Lt. Ireland even show deliberate indifference. To establish

deliberate indifference, plaintiff must plead facts showing (1) a grave risk of harm, (2) the

defendant’s actual or constructive knowledge of the risk, and (3) his failure to take easily

available measures to address the risk. Long v. Abbott, No. 15-cv-00291-JAW, 2017 WL

829145, at *22 (D. Me. Mar. 1, 2017). When Lt. Ireland encountered Ms. Fagre, she did not

appear to be in any danger from Bailey. According to the complaint, she referred to him as her

“boyfriend” and explained she was waiting for him. Compl. ¶ 20. Thus, the grave risk that the

complaint apparently accuses Lt. Ireland of ignoring is the risk that the situation might

eventually deteriorate into a deadly confrontation between police and the absent boyfriend, to

which Ms. Fagre would be close enough to be injured in the crossfire. That claim is easy to

make with the 20/20 vision of hindsight. But such a risk could not plausibly have been so

apparent to Lt. Ireland at the time he left Ms. Fagre as to make his conduct conscience-shocking.

       In addition, the complaint acknowledges that Lt. Ireland did take steps to address the risk

to Ms. Fagre. Specifically, rather than leaving her alone, he asked another officer to stay with

her. Compl. ¶ 28. Then, later, he allegedly radioed a warning to Chief Brown once he realized

that Bailey might be headed back toward Ms. Fagre. Id. ¶ 36. Plaintiff’s claim is thus not so

much that Lt. Ireland failed to take steps to address the risk, but that, in hindsight, the steps he




                                                      13
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 14 of 21                           PageID #: 67




took were not enough to prevent the eventual harm. Of course, the alternative proposed by

Plaintiff—removing Ms. Fagre from the scene—could have posed its own problems, such as

making Ms. Fagre less available for questioning and reducing the number of officers and

vehicles available to search for and apprehend the “armed and dangerous” Bailey. Whether or

not Lt. Ireland actually had these specific concerns—the complaint does not say—they reinforce

the point that Plaintiff here is seeking to second-guess difficult decisions about the allocation of

police resources in a tense and uncertain situation. Absent some allegation allowing an inference

of grave misconduct, those decisions, as a matter of law, cannot shock the conscience.

        Finally, even if Lt. Ireland’s decision to entrust Ms. Fagre to the protection of another

officer could be said to “shock the conscience,” Plaintiff’s claim still fails because she does not

allege facts establishing that Lt. Ireland was under any constitutional duty to protect Ms. Fagre.

The complaint pleads its substantive due process theory as a “failure to provide police

protection” claim. Compl., Ct. 3. For a police officer to be liable under a “failure to protect”

theory, he or she must commit “affirmative acts” that create or enhance a danger to the plaintiff.

Rivera v. Rhode Island, 402 F.3d 27, 37 (1st Cir. 2005); see Soto v. Flores, 103 F.3d 1056, 1064

(1st Cir. 1997) (courts considering state-created danger claim must distinguish between “state

inaction and action”). The complaint here, with one irrelevant exception, 6 is devoid of such

allegations. It claims that Lt. Ireland “affirmatively acted” by “failing to remove [Ms. Fagre]

from the Durango” and “leaving [Ms. Fagre] alone inside the Durango.” Compl. ¶ 91 (emphasis

added). “[F]ailing to” do something is not an affirmative act. “[L]eaving [someone] alone” is

not an affirmative act. Ms. Fagre’s presence at a crime scene was not Lt. Ireland’s doing. Lt.


        6
                The one actual affirmative act mentioned in the complaint is Lt. Ireland’s shooting of
Bailey. Compl. ¶ 91. But Ms. Fagre had already been fatally injured by that point. Even if Lt. Ireland’s
shooting at Bailey created a danger to Ms. Fagre, that danger did not cause Ms. Fagre’s injury.



                                                       14
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 15 of 21                         PageID #: 68




Ireland was thus under no constitutional duty to protect Ms. Fagre at the time he made the

decision to leave her with Sgt. Estes.

III.   DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY

       Qualified immunity bars § 1983 suits against public officials in their personal capacities

unless their conduct is “plainly incompetent” or they “knowingly violate the law.” Mullenix v.

Luna, 136 S. Ct. 305, 308 (2015) (per curiam). There are two prongs to the qualified immunity

analysis: (1) “whether the facts alleged . . . make out a violation of a constitutional right,” and (2)

“whether the right was ‘clearly established’ at the time of the defendants’ alleged violation.” Id.

       To be clearly established, the contours of the right must be “sufficiently definite that any

reasonable official in the defendant’s shoes would have understood that he was violating it.”

Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014). “In other words, ‘existing precedent must

have placed the statutory or constitutional question’ confronted by the official ‘beyond debate.’”

Id. (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). That precedent, moreover, must be

in the form of either “controlling authority” or “a robust ‘consensus of cases of persuasive

authority.’” al-Kidd, 563 U.S. at 742 (quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)). This

authority must be “particularized” to the facts of the case and must make it “apparent” that the

alleged conduct is unlawful. White v. Pauly, 137 S. Ct. 548, 552 (2017). The burden of

demonstrating that the law is clearly established is on the plaintiff. McGrath v. Tavares, 757

F.3d 20, 29 (1st Cir. 2014).

       Defendants have already shown above that the facts alleged do not make out a violation

of either the Fourth or the Fourteenth Amendments. They are therefore entitled to qualified

immunity for the same reasons the complaint fails to state a claim. But even if the Court were to

conclude that the allegations in the complaint were sufficient to state either a Fourth or

Fourteenth Amendment claim, those claims would still fail because neither Lt. Ireland nor


                                                      15
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 16 of 21                       PageID #: 69




Trooper Parks could be said to have been on fair notice from clearly established caselaw that

their alleged actions violated Ms. Fagre’s rights.

       With regard to the Fourth Amendment claim, Landol-Rivera shows that the Fourth

Amendment right posited by Plaintiff is not clearly established in this circuit. Any reasonable

officer in Trooper Parks’s shoes reading Landol-Rivera would come away with the

understanding that the Fourth Amendment did not prohibit him from shooting into the vehicle to

stop Bailey merely because he “knew or should have known,” Compl. ¶ 79, that Ms. Fagre was

also inside. Undersigned is aware of no First Circuit decision calling into question Landol-

Rivera’s holding. Moreover, the Supreme Court has recently recognized the First Circuit’s

position on the question. Plumhoff, 572 U.S. at 778 n.4. Under these circumstances, a

reasonable officer in this circuit would not be on notice that he could violate a passenger’s

Fourth Amendment rights by using deadly force to stop a fleeing driver. See Carabajal, 847

F.3d at 1213 (holding law on seizure of passengers not clearly established).

       Moreover, even if Trooper Parks’s action was a “seizure,” it is still protected by qualified

immunity. The reasonableness standard is “comparatively generous to the police in cases where

potential danger, emergency conditions or other exigent circumstances are present.” Berube v.

Conley, 506 F.3d 79, 83 (1st Cir. 2007) (quoting Roy v. Inhabitants of City of Lewiston, 42 F.3d

691, 695 (1st Cir. 1994)). The calculus must allow for the fact that police officers are often

forced to “make split-second judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.” Id. (quoting

Roy, 42 F.3d at 695). Plaintiff thus may not rely on the “20/20 vision of hindsight.” Graham,

490 U.S. at 396. Here, the complaint’s own allegations establish a very dangerous situation. See

Part I.A, supra. They also establish that Trooper Parks was well aware of the danger. Compl.




                                                     16
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 17 of 21                        PageID #: 70




¶¶ 52, 54, 57. Under those exigent circumstances, an officer in Trooper Parks’s shoes could

reasonably conclude that Bailey posed an immediate threat of serious physical harm, both to

Parks and to others. Indeed, the Supreme Court has recognized the applicability of qualified

immunity to the use of deadly force in less dangerous circumstances. Brosseau v. Haugen, 543

U.S. 194, 201 (2004) (suspect attempting to flee in vehicle).

           As for the “failure to provide police protection” claims, County of Sacramento makes

clear both Trooper Parks and Lt. Ireland had broad leeway under the Fourteenth Amendment to

act as they deemed appropriate in the urgent situations with which they were confronted, so long

as they did not act with an improper or malicious motive. 523 U.S. at 855; see Part II, supra.

Undersigned is aware of no decisions anywhere suggesting that the kind of allegations at issue

here meet that very high threshold. Thus, even if the complaint otherwise states due-process

claims against Parks and Ireland, those claims would be barred by qualified immunity.

IV.        PLAINTIFF’S STATE-LAW CLAIMS FAIL

      A.    The Maine Civil Rights Act Claim Cannot Survive Dismissal of the § 1983 Claims

           Plaintiff invokes the Maine Civil Rights Act, 5 M.R.S. § 4682, to assert that Trooper

Parks and Lt. Ireland also violated the prohibition on unreasonable seizures in article I, section 5

of the Maine Constitution. Plaintiff’s failure to state a § 1983 claim against the Defendants, and

Defendants’ qualified immunity for those claims, disposes of MCRA claims. See Jackson v.

Town of Waldoboro, 751 F. Supp. 2d 263, 275 (D. Me. 2010) (“disposition of a claim under

Section 1983 controls a claim brought under the MCRA”); see also Jenness v. Nickerson, 637

A.2d 1152, 1159 (Me. 1994) (recognizing that qualified immunity applies to MCRA claims).

           Bolstering this conclusion is the wording of the MCRA itself. Unlike 42 U.S.C. § 1983,

the MCRA applies only to an actor who “intentionally interferes or attempts to intentionally

interfere by physical force or violate against a person….” 5 M.R.S. § 4682 (emphasis added).


                                                      17
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 18 of 21                            PageID #: 71




As already discussed, Trooper Parks is not alleged to have “intentionally” done anything to Ms.

Fagre. Rather, he injured Ms. Fagre in his attempt to stop Bailey. Thus, the MCRA claim is

doubly barred by Trooper Parks’s lack of intent.

    B.       Plaintiff’s Negligence Claims are Barred by Immunity and Otherwise Fail

         Because Lt. Ireland and Trooper Parks are governmental employees, Plaintiff’s

negligence claim is governed by the Maine Tort Claims Act. 7 14 M.R.S. § 8111. They are thus

“absolutely immune” from liability for “performing or failing to perform any discretionary

function or duty, whether or not the discretion is abused.” Id. § 8111(1)(C). A law enforcement

officer’s use of force is a discretionary function. Jackson, 751 F. Supp. 2d at 276. Trooper

Parks or Lt. Ireland could thus be liable for negligence only if their alleged conduct “so clearly

exceeds the scope of [their] authority that [they] cannot have been acting in [their] official

capacity.” Hilderbrand v. Washington County Comm’rs, 2011 ME 132, ¶ 9, 33 A.3d 425.

         Here, the complaint does not allege that Trooper Parks intentionally directed any force at

Ms. Fagre. Rather, his shooting of Ms. Fagre was an unintended effect of his attempt to stop

Bailey. Thus, as long as his decision to use force against Bailey did not clearly exceed the scope

of his authority, he is immune from any allegation he negligently harmed Ms. Fagre. See Norton

v. Hall, 2003 ME 118, ¶ 9, 834 A.2d 928 (holding that since officer’s decision to treat call as an

emergency was discretionary, he was immune for causing a fatal crash while driving to scene).

         The facts alleged in the complaint do not allow an inference that Trooper Parks clearly

lacked such authority. As established in Part I.A, supra, the complaint’s allegations show that

Trooper Parks had probable cause to believe Bailey posed a threat of serious physical harm to


         7
                 Plaintiff’s claims for “wrongful death” and “conscious pain and suffering” are not
separate causes of action. Rather, they are “a means for a claim by a decedent’s personal representative,
either for the death itself or suffering prior to death.” Jackson, 751 F. Supp. 2d at 276 n.13.



                                                        18
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 19 of 21                        PageID #: 72




both Parks and others. For the same reasons, the allegations show that Parks was justified in

using force under the similar state-law standard. See 17-A M.R.S. § 107(2). Moreover, even if

there were any doubt—and there is not—that deadly force was legally justified, the alleged facts

still would not allow the inference that Parks’s decision to use force against Bailey was not just

mistaken, but “so egregious as to clearly exceed any discretion the officer[] could have possessed

under the circumstances.” Conlogue v. Hamilton, No. 1:16-cv-296-GZS, 2017 WL 5339895,

*12 (D. Me. Nov. 13, 2017) (quoting Jackson, 751 F. Supp. 2d at 276).

       Nor can it plausibly be said that Lt. Ireland clearly exceeded the scope of his authority

when he made the decision to leave Ms. Fagre with Sgt. Estes. Decisions about how to allocate

resources in a tense and uncertain situation are core discretionary functions of a police officer. It

is not clear that even a conscience-shocking decision in this context could breach officers’

absolute immunity for such decisions. But certainly here, where no conscience shocking

behavior is plausibly alleged, see Part II.B, supra, Lt. Ireland’s conduct is protected by

immunity. See Parker v. Dall-Leighton, 2:17-cv-216-GZS, 2017 WL 6210892, *7 (D. Me. Dec.

8, 2017) (dismissing tort claims under the MTCA where plaintiff failed to plead allegations

establishing deliberate-indifference constitutional claim).

       Plaintiff’s negligence claim against Lt. Ireland is also barred by the MTCA’s intentional-

act immunity. 14 M.R.S. § 8111(1)(E). His decision to leave Ms. Fagre to investigate Bailey

was an intentional act. Under the MTCA, he is immune for such intentional decisions unless he

can be shown to have acted in bad faith. Id.; see also Brown Mot. to Dismiss at 19. There are no

allegations in the complaint allowing such an inference.

       Finally, the negligence claim against Lt. Ireland fails because it does not allege facts

showing that Lt. Ireland had any legal duty to protect Ms. Fagre at the time he made the decision




                                                     19
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 20 of 21                             PageID #: 73




to leave her with Sgt. Estes. “Ordinarily, individuals have no duty to protect others from the

criminal conduct of a third party.” Gniadek v. Camp Sunshine at Sebago Lake, Inc., 2011 ME

11, ¶ 17, 11 A.3d 308. For such a duty to accrue, plaintiff must show either a “special

relationship” or that the harm was “created by the actor.” Id. Neither of these exceptions apply

here. Lt. Ireland had no special relationship with Ms. Fagre, such as a fiduciary or custodial

relationship. Indeed, Plaintiff’s legal theory is predicated on a failure to take Ms. Fagre into

custody. Nor is Lt. Ireland alleged to have taken an “affirmative act” to “create[] or expose[] the

other to a recognizable high degree of risk of harm through such misconduct, which a reasonable

man would take into account.” 8 Id. (quoting Restatement (Second) of Torts § 302B). The only

such “affirmative act” by Lt. Ireland mentioned in the complaint—shooting Bailey—occurred

after Ms. Fagre’s injury, and thus could not have caused it.

                                               Conclusion

        For the above reasons, all claims against Trooper Parks and Lt. Ireland should be

dismissed.

Dated: March 1, 2019                                   AARON M. FREY
                                                       Attorney General

                                                       /s/ Jonathan R. Bolton
                                                       JONATHAN R. BOLTON
                                                       Assistant Attorney General
                                                       Office of the Attorney General
                                                       6 State House Station
                                                       Augusta, ME 04333-0006
                                                       Tel. (207) 626-8800
                                                       jonathan.bolton@maine.gov

                                                       Attorney for Defendants Scott W. Ireland
                                                       and Jeffrey Parks

        8
                In this respect, the facts here are distinguishable from Moore v. City of Lewiston, 596
A.2d 612, 614 (Me. 1991), in which the Law Court stated in dicta that, absent MTCA immunity, an
officer might have had a duty to give a ride to the passenger of a driver the officer had arrested.



                                                        20
Case 1:19-cv-00083-LEW Document 6 Filed 03/01/19 Page 21 of 21                      PageID #: 74



                                CERTIFICATE OF SERVICE

        I certify that on March 1, 2019, I electronically filed the above document with the Clerk

of Court using the CM/ECF system, which will send notification of this filing to counsel for all

parties to this action.

                                              /s/ Jonathan R. Bolton
                                             Jonathan R. Bolton
                                             Assistant Attorney General
                                             Office of the Attorney General
                                             6 State House Station
                                             Augusta, ME 04333-0006
                                             Tel. (207) 626-8800
                                             jonathan.bolton@maine.gov
